UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 17, 2009 AMERICAN BILTRITE INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-4773 04-1701350 (State or other jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) 57 River Street, Wellesley Hills, Massachusetts 02481-2097 (Address of principal executive offices, including zip code) (781) 237-6655 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On June 17, 2009, American Biltrite Inc. and Congoleum Corporation entered into an Amendment to Business Relations Agreement that renewed the agreement until the earlier of (a) the effective date of a plan of reorganization for Congoleum Corporation, et al., following a final order of confirmation, or (b) March 31, 2010. The amendment is filed hereto as Exhibit 10.1 On June 17, 2009,American Biltrite Inc. and Congoleum Corporation entered intothe Seventh Amendment to Personal Service Agreementthatrenewed the agreement until the earlier of (a) the effective date of a plan of reorganization for Congoleum Corporation, et al., following a final order of confirmation, or (b) March 31, 2010.The amendment is filed hereto as Exhibit 10.2. On December 31, 2003, Congoleum Corporation filed a voluntary petition with the United States Bankruptcy Court for the District of New Jersey (Case No. 03-51524) seeking relief under Chapter 11 of the United States Bankruptcy Code as a means to resolve claims asserted against it related to the use of asbestos in its products decades ago.That Chapter 11 case remains pending. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description American Biltrite Inc and Congoleum Amendment to Business Relations Agreement date June 17, 2009 American Biltrite Inc and Congoleum Seventh Amended Personal Service Agreement dateJune 17, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 19, 2009 AMERICAN BILTRITE INC. By: /s/ Howard N. Feist III Name:Howard N. Feist III Title:Chief Financial Officer EXHIBIT INDEX Exhibit
